WilsoN, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of 10 pcs. binoculars 7 x 42 and 10 leather carrying cases for the same.
That at the time of exportation of such merchandise to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers, in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the United States, the foreign value of such or similar merchandise being no higher, was as follows in German Deutschemarks, plus packing as invoiced:
Binoculars — each_195. 00
Leather Carrying Cases — each_ 16. 50
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be deemed to be submitted for decision upon this stipulation.
*545On the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the “10 pcs. binoculars 7 x 42 and 10 leather carrying cases for the same,” and that such values were as follows:
German deutsehemarks per each
Binoculars_195. 00
Leather carrying cases_ 16. 50
Plus packing, as invoiced
Judgment will be entered accordingly.